DETAILED ACTION
Response to Arguments
Applicant’s amendments and remarks filed 7/28/2022 are directed to clarifying that the first characteristic identified is an attack characteristic of the sound. 
Applicant’s arguments and amendments, see Remarks p. 15, filed 7/28/2022, with respect to the rejections under 35 U.S.C. § 103 (a) have been fully considered and are persuasive.  The rejections of claims 10-22, 25-34, and 36-54 have been withdrawn. 

Allowable Subject Matter
Claims 10-22, 25-34, and 36-54 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach, suggest, or make obvious detecting and weighting an attack characteristic of environmental sound, correlating the environmental sound to a physiological response of a user using the weighted attack characteristic of the environmental sound, and adjusting the attack characteristic of the environmental sound. The closest prior art of record discusses environmental sound characteristics including amplitude/loudness, pitch/frequency, duration, and/or total sound dosage, but does not contemplate adjusting or monitoring and weighting the attack characteristic and it is not considered obvious based on the evidence of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L STEINBERG whose telephone number is (303)297-4783. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.L.S/Examiner, Art Unit 3792   

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792